Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 1 of 9 PagelD 223

UNITED STATES DISTRICT
COURT MIDDLE DISTRICT OF
FLORIDA ORLANDO DIVISION

UNITED STATES OF AMERICA

V.

Case No.: 6:19-CR-113-ORL-40-TBS
ERIC BALES,

DEFENDANT’S NOTICE OF FILING SWORN
WRITTEN STATEMENTS TO THE UNITED STATES DISTRICT COURT

PLEASE TAKE NOTICE that on November 12, 2019, Defendant, ERIC BALES, filed
with the Clerks of the United States District Court in the Middle District of Florida, Orlando

Division, true and correct copies of sworn written statements. A copy of said statements are

attached as Composite Exhibit “A-F.”

Certificate of Service

I hereby certify that a true and correct copy of the foregoing has been electronically filed with
the Clerk of Court (CM/ECEF) on this 12" day of November 2019 by using the CM/ECF system,
which will send a notice of electronic filing to Assistant United States Attorney.

/s/ Corey Cohen, Esq.
Law Office of Corey Cohen P.A.
Florida Bar No. 0657840
605 E. Robinson St. Suite 330
Orlando, Florida 32801
corey@coreycohen.com
Telephone: 407-246-0066

 
Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 2 of 9 PagelD 224

July 22, 2019
To the United States District Court, Middle District of Florida, Orlando Division
Your Honor,

Iam Amy Gael an Aunt of Eric Bales. I have known Eric since he was born while I was a junior in high
school. I am now 47 years old. I have played a very involved role in his life and know him very well. He
is scheduled for a sentence hearing on August 14 and is accepting responsibility for the serious crimes of
distribution and enticement. I am completely devastated by his crimes. I think it is important to convey
that these serious crimes have devastated an entire family. We are fully aware of the nature of his crimes
and as a family have been supporting each other. The devastation is so great only because we know an
Eric that has wonderful qualities that I would like to share with you so that you will have greater insight
into his character. Eric is the oldest nephew, grandson, and son in his/our immediate family. He grew up
with three other siblings. His biological father was not always present in his life and left when he was an
early elementary student. Eric was a hard worker in school but struggled. We saw that he was struggling
and provided tutoring for him which helped him make it through school. He loved to listen to music and
became involved in the middle school and high school band. He graduated from George Rogers Clark
Middle School /High School and was a member of his high school student council. He had many friends
and was well liked. He wanted to get a degree in Audio Engineering and Production and even though we
knew that college would be a struggle as he struggles with learning, we supported him and he moved to
Orlando, Florida and attended Full Sail. He did struggle and I helped him study and proof read his papers
and pushed him when things were tough. He continued to struggle and had to retake two classes but
finally graduated with a degree. He began to try to seek employment in his field but he was not very
successful. He ended up helping me take care of his uncle, my brother. My older brother is diagnosed
with Paranoid Schizophrenia and I have voluntary guardianship of him and take care of him. Eric was so
helpful and good with my brother Jim. He would help me take care of the house and cleaning. In addition,
he willing helped me care for his grandmother who is now 80 and has serious health issues. She requires
many doctor visits and Eric was always there for me to take her to appointments and make sure she had
things she needed so that I did not have to take time off work. Even now while incarcerated, he will send
me notes and reminders about things she likes or what he thinks she needs. He has always been caring and
kind. He had to work very hard to have what some of us take for granted. His absence has left a huge hole
in my life not only because of our sadness and shame for the crimes but also because he was contributing
to our lives by stepping up to take responsibility to care for ill family members. I now take time off work
to go take my mother to the doctors and to care for my mentally ill brother. It is hard to find someone that
can handle a Paranoid Schizophrenic. Eric was good at calming my brother down, and getting him to
focus on the positive. Eric is a problem solver and tries to handle challenging situations with a calm
demeanor. He is accepting of others situations and has always tried to help when he could. Because he
has never been the child, teenager or adult in the family to cause us trouble, we were truly devastated and
shocked by his crimes. We were concerned about him as he gained weight and sometimes seemed
depressed. We tried to help him with that but he seemed to go deeper into depression and had a poor self-
image over the last several years. We did not realize that he was battling his own sickness until we were
all faced with his crimes. He has admitted to us now that he needs help. We all wish he would have been
able to ask for help sooner. As a family we are very aware of mental illness as we have lived, helped and
dealt with my brother Jim’s paranoid Schizophrenia over 30 years. We were not aware of Eric’s downfall
and we struggle to understand.

With that being said we were made aware of his exposure to similar crimes committed by his Middle
School and High School band teacher who was convicted and sentenced. He was very close to this teacher
Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 3 of 9 PagelD 225

and spent many hours before and after school in band. His name is James Alan Ciammetti and he was
sentenced in 2010. While I am unsure of the details of any influence this teacher had on my nephew Eric,
I am suspicious of the possibility of him being exposed as a Middle school and High school student to this
behavior as this band teacher was a strong male role model for my nephew. Despite this possibility I
know that Eric is a grown man and he made the choices to distribute and entice and he will have to deal
with the consequences of those choices. As I conclude this letter, I do want to ask that you consider his
good qualities as well and his struggles. I am also asking if you could possibly make a recommendation to
the Bureau of Prisons for a placement that will help him. I am not familiar with the rehabilitative

programs available for people who have committed his crimes but I do know he needs psychological help
and that he can be rehabilitated. I also know that he is not violent and very cooperative. He is a large and
strong man and I hope he can be placed in a facility that will help him physically, mentally and provide
him with programs to get better. I know you might have some recommendation and I know he will not be
a problem even though his size and physical strength might lead some to think otherwise. He needs to
work on reprogramming his behavior. I am not sure what therapy and psychological help he needs but I
know he needs it and this is of the most importance to us as we do not want him to offend again. He has
family that will support him through his sentence and be there for him when he is released as long as gets
the help he needs. I appreciate your reading this letter and I hope you have a better insight into Eric Bales
and his character.

Amy Gael

Afrvy Jap

Aunt

407-694-7519
Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 4 of 9 PagelD 226

>

 

To the United Stalos Distriel owt,
Diskvic \ of Florida | Orlay di, Dison

 

Yo We Honor

Loam Dodie Boles, mother ot Cae
Pyales, Peia 15 scheduled Por sente nee
\\ ANG ov" Auaust [yh and 1s Ke Opt ng
Lespons lh, Ly ae distr, ution and entiesnant
Lan complentely devatbate d by his
COM eo, 7 hi S has become complente ly
\ward an the whole Family AS we!
Never expected te aver have ta_ded|

with something Nhe this (nce |
+imes tam Salo to be there as
L have taverm all my. Vacation avd
extra time ott Ee my Mother as she

Needs eytra cate, I'm A\ co weed \O days
OPP a ieee and L have ta\en an
extra 5 with owt pay

TL wani +o share! wt EN
vw a Ene _ (\S. Hes ON, OT P Pring cn ldo
edt ho o\dAes’ ae a\\ ly tolher >, Newer WAS

 
Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 5 of 9 PagelD 227

 
Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 6 of 9 PagelD 228

July 25, 2019

To the United States District Court, Middle District of Florida, Orlando Division

Your Honor,

| am Janet Bales, grandmother of Eric Bales. | am writing to let you know about my grandson. He is a
very nice person. He has spent a great deal of his time helping me. | am 80 years old and he has been so
kind to me. He always took me to my doctor’s appointments. He was always sure to get me to the
doctor on time and would wait very patiently while | saw many doctors. If | wanted to stop on the way
home from the doctor’s office to shop, he would always take me. He would call me and remind me to
take medicine and to see if | needed anything. If! ran out of a grocery item, he would stop what he was
doing and make a special trip just to go get me my coffee creamer or other food as | don’t drive
anymore. Sometimes he would just stop in and bring me a cup of my favorite coffee. He was always
thinking about me and taking care of little and big things for me.

Needless to say, | was very shocked when | discovered the extent of his crimes. He obviously needs help
and | hope you can strongly recommend that he be placed in a facility that has programs for people like
him. | know he can be rehabilitated as he is not a stranger to working hard. He struggled with learning
growing up and things never came easy for him so | know that he has it in him to work on himself and
get the therapy and treatment he needs to never commit these crimes again. All | can say is that | love
him and he can be a good person. With the exception of the crimes, everyone needs a grandson like
him as he spent time with me, took me places, and sacrificed his time to make sure my medical
appointments were taken care of. He never rushed me along or was impatient with me. | am hard of
hearing and he never got frustrated with me when I could not hear him. He is truly a blessing in my life
and t will miss him dearly but | know he needs help and will support him for as long as | have left. Thank
you for your time and consideration of his whole character.

Janet Bales 2 C

Grandmother

407-273-5959
Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 7 of 9 PagelD 229
July 23,2019
To the United States Court Middle district of Florida, Olando.
Your Honor,

My name is Joshua Bales. I'm writing you this letter today on behalf of my older brother Eric
Bales. I've known Eric my entire life. He is the most helpful most courteous person | know. He is
always willing to help someone in need. No matter who or what it is he will go out of his way to
make sure that person is okay. He is also very compassionate. | know his looks a very deceiving
due to his size but he is one of the biggest teddy bears | know. | was always the aggressor and
he was always calm, cool, and collected. There isnt a harmful nature about him.

Growing up with Eric we were very close always playing sports together. With me and him
only being eleven months apart and being young boys you can just imagine the competitiveness
between us. As time went on | started to excel at sports and Eric kinda hit his plateau and Eric
couldn't seem to keep up. He gave up on the sports and kept trying to find what he was good at.
He still had that competitive nature in him. It wasn't until he went into middle school sixth grade
is when he found his passion and something he excels and succeeds at. That's when he found
his love for music/instruments. Eric was/is so good at that kind of stuff that | thought | would
like it too and that maybe me and my big brother will have something in common agian. So the
next year | took it up and it was very hard for me to understand notes and everything and Eric
was right there guiding me and helping me with every note after my 2 years of music | gave up.
But Eric he kept progressing. Eric loves the bass guitar. Him and some of his friends in his home
town had there own band and had gigs and everything. We were always there to support him.

As he was always there for us. As time went on Eric started going into school early and leaving
school later as the band teacher took him under his wing. The passion Eric had for instruments
was undeniable. Just hearing him talked about it with such detail with a smile on his face was an
incredible sight to see.

Eric eventually graduated from high school and wanted to further his education in music and
he felt Full Sail University in Florida would be the best fit for him and why not do something you
love for a living. | want to say not long after Eric left for college his teacher mentor friend and
quite possibly father figure was arrested for molesting a female student. And | wonder now what
the effects of that took on eric or even if he was exposed to that at such a young age.

| know now that my big brother Eric needs help. He even expressed to me the he is sick and
needs help. | know what he did is terribly wrong. But he is still my big brother. | just want what's
best for him. | just hope you can find it in your heart to place him in a good place to where he can
get the help he needs. If there is even an institute that does that.

Thank you for taking the time to read this your honor | hope this gives you better insight to
who my brother is and that he has a supportive family behind him.

Sincerely,
Joshua Bales

 
Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 8 of 9 PagelD 230

Brother

1-219-413-8507
Case 6:19-cr-00113-PGB-EJK Document 46 Filed 11/12/19 Page 9 of 9 PagelD 231

o

GvSZ-vGz (0Z6)
3jDUN
sajeg pyeler

‘AJQIBOUIS

“JOUOH ANOA Jae] AW pes

0} dtu, Bulye1 sol NOA yUeUL “‘peseayjes s,ey UBYM PUe JUBsWAaUUCS siy BULNp a1e8u} aq |[IM Jeu} Ajiwe} aAloddns
Buoss 8 Seu OH “WI Jeez UeD Jey) Ayyjioe] e ul JUsUIBOe|d PUaWIWODE aseajd 0} NOA yse | “IOUOH INOA

‘JO, djay eb

0] Asee jou pue eWwHhijs & aAey aS} ay!| SAWID asneseg Aseea },USI YOIUM WWa|qojd e sey ay Jey} paywpe sey oH

“g0UsNbasuUO|D e Aed 0} BuloB s,ay pue snoiss ase paywiwos ay yey} SoWO ay, “jUeIH aj]Uab e s,ay Inq ay}

yoo] jou Aewi 8H “aullupe Ayn} | Diusuydoziyos plouesed e si! OUM WIC Jayyoig AW sajpuey ay Aem ou “iy jnoge

aouaijed au] pue ssauujeo e sey I9 “Say!] @Ys Guly} ay}l| Jo SN pulwWal 0} S,A1] MOU UBAe |[I]S Pue sjUsLUJUIOdde

SJO100p Jey 0} Jay Burje, saujyouw AWW YUM pedjey s,aH “jUaWsHesnoous aw sAI6 0} aay] SeM ay UO!IPpe

joyogje UUM pa|HHnuis | afi) Aw ul seyey ‘Ing ‘sBulyy AepAsane yum atu djay p,ey Je6unod sem | UeyM puey jsut SIU}

MOU | ‘dleay spaau sucaluos seas sy UBYM ABM JAaY}O BY} HOO] O} UO JOU S,ay UOSJSd [NJdjay AIBA UBaq sAeme

Sey OG “UJOg SEM ay SOUIS SI] SI Ul Usag aA,| “JUSWAaOI]US PUe UOIINGUISIP JO SUID BU} JOJ Ay|igisuodsal
Bundscce $194 ‘pL isnBny uo Buloualuas Jo} pajnpayos si oUM sajeg OA Jo ajoup ue sa|jeg pjesar we |

OUOH JINOA

UOISIAIG OPULLOC ‘ePUO| JO JOLASIG a/PPIW\ ‘NOD JOUIsIq sejejs peyup eu} Of
610z ‘Sz Ainr
